ORDER

PER CURIAM.
Defendant, Richard Eichelberger, appeals from the judgment entered pursuant to his conviction by a jury of second degree trafficking, in violation of Section 195.223 RSMo (2000), for which he was sentenced to ten years imprisonment. He challenges the sufficiency of the evidence as to quantity and asserts the trial court erred in: (1) overruling his motions for judgment of acquittal at the close of the State’s case and at the close of all the evidence; (2) submitting the case to the jury; (3) accepting the verdict of guilty; and (4) sentencing him to a term of ten years imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).